In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00159-CR



         HYLAS DEANGELO POLK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 203rd District Court
                 Dallas County, Texas
             Trial Court No. F-12-70903-P




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Pursuant to a plea agreement, (1) Hylas Deangelo Polk pled guilty to and was convicted

of the offense of aggravated assault with a deadly weapon, habitual offender, (2) Polk pled true

to the State’s enhancement allegation, and (3) the trial court sentenced Polk to fifteen years’

imprisonment. Additionally, the trial court ordered Polk to pay $244.00 in court costs. Raising a

single point of error on appeal, 1 Polk argues that the evidence is insufficient to support the award

of court costs in the absence of a bill of costs. 2 The Dallas County District Clerk has stated that

this case “does not have costs for a cost bill.” Accordingly, we modify the trial court’s judgment

to delete the award of court costs, and affirm the judgment as modified.

        “A clerk of a court is required to keep a fee record, and a statement of an item therein is

prima facie evidence of the correctness of the statement.” Owen v. State, 352 S.W.3d 542, 547

(Tex. App.—Amarillo 2011, no pet.) (citing TEX. CODE CRIM. PROC. ANN. art. 103.009(a), (c)

(West 2006)). “A cost is not payable by the person charged with the cost until a written bill is

produced or is ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.” TEX. CODE CRIM.

PROC. ANN. art. 103.001 (West 2006). “In other words, a certified bill of costs imposes an

obligation upon a criminal defendant to pay court costs, irrespective of whether or not that bill is

incorporated by reference into the written judgment.” Owen, 352 S.W.3d at 547. Absent a


1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We decide
this case pursuant to the precedent of the Fifth Court of Appeals. See TEX. R. APP. P. 41.3.
2
 Polk also appeals from convictions for criminal mischief, unlawful possession of a firearm, and another aggravated
assault with a deadly weapon in our cause numbers 06-13-00160-CR, 06-13-00161-CR, and 06-13-00162-CR.

                                                        2
certified bill of costs, the record is insufficient to support the order of court costs. The clerk’s

record in this case did not include a bill of costs.

        Pursuant to the precedent of the Dallas Court of Appeals, we ordered the Dallas County

District Clerk to prepare and file an itemized bill of costs. See Franklin v. State, 402 S.W.3d
894, 895 (Tex. App.—Dallas 2013, no pet.). Our order, dated January 22, 2014, mandated the

filing of a supplemental record “within ten days of the date of this order.” The Dallas County

District Clerk’s late-filed response dated February 5, 2013, states that this case “does not have

costs for a cost bill.” Thus, no bill of costs has been included in this appellate record.

        In the absence of a bill of costs, the record does not support the order of court costs.

Johnson v. State, 389 S.W.3d 513, 516 (Tex. App.—Houston [14th Dist.] 2012, pet. granted); see

Tafolla v. State, No. 06-12-00122-CR, 2012 WL 6632767, at *1 (Tex. App.—Texarkana

Dec. 20, 2012, pet. dism’d) (mem. op., not designated for publication). We modify the trial

court’s judgment to delete the order of $244.00 as court costs.

        We affirm the judgment as modified.



                                                Josh R. Morriss, III
                                                Chief Justice


Date Submitted:         January 28, 2014
Date Decided:           February 27, 2014

Do Not Publish




                                                   3